Dear Mayor DePaula:
Your request for an opinion from Attorney General Richard Ieyoub has been forwarded to me for research and reply. Specifically, you ask two questions:
      1) Whether a proposal for the creation of the position of Public Safety Director was a reorganization pursuant to Section 4-10 of the city of Hammond Home Rule Charter or an amendment to the Charter pursuant to Section 7-04?
      2) Whether as Mayor and Chief Administrative Officer it is your duty to select and/or change insurance companies for the city of Hammond or if these are duties of the City Council?
With regard to the first question, the city of Hammond Home Rule Charter, Section 4-10 dealing with administrative reorganization states:
      A. The Mayor shall have the right as chief executive officer to propose to the council the creation, change, alteration, combination or abolition of city departments, offices or agencies and/or the reallocation of the functions, powers, duties and responsibilities of such agencies including those provided for in this charter.
In your case, you proposed the creation of the position of Public Safety Director who is to direct and be in charge of public safety, including both fire and police protection for your city. This is certainly provided for in Section 4-10 since your proposal creates a new position, changes and alters the existing positions of police chief and fire chief, and combines two city departments under the Public Safety Director. Also, as required by Section 4-10, a public hearing was conducted and the proposal was approved by two-thirds of the council.
In contrast, Section 7-04 requires that proposals to amend or repeal the Home Rule Charter be made by the council and by a petition signed by not less than twenty-five percent of the qualified voters of Hammond. Your proposal was to create a new position, not to amend or repeal the charter. Also, the proposal did not originate with the council or by voter petition.
It appears that Section 4-10 is controlling and that you effected an administrative reorganization rather than amendment of the charter.
Your second question can be answered by a review of Section 4-03 (B)(8) of the Home Rule Charter. This provision states:
      B. Duties of the director of administration shall be as follows:
      (8) Procure all personal property, materials, supplies and services required by the city under a central purchasing system for all departments in accordance with applicable state law, council policy and administrative requirements.
According to this provision, it appears that administrative duties such as selecting and/or changing insurers would fall under the purview of the director of administration. Certainly, procuring services required by the city would include selecting insurers. Additionally, upon reading the copy of your Home Rule Charter accompanying your opinion request, duties such as those set out in Section 4-03 (B)(8) are not delegated to the Mayor, the Council, or to any other city employee. Therefore, those duties belong to the director of administration.
I hope that this answers your questions; however, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY_________________  FRANCES E. JONES Assistant Attorney General